Citation Nr: 1727412	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  16-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, M.W.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1964 to February 1965 and in the U.S. Air Force from May 1965 to November 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran and his wife testified at a Board videoconference hearing in May 2017, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his bilateral hearing loss is causally related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) and the implementing regulations. 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
In this case, the claimed disorder at issue, bilateral sensorineural hearing loss, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b).

Turning to the merits of the claim, the Veteran had auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears at the November 2012 VA examination report and was diagnosed with bilateral sensorineural hearing loss.  38 C.F.R. § 3.385.  Moreover, the Board accepts that the Veteran experienced in-service noise exposure, as he testified to working around loud aircraft, as well as being exposed to weapons fire during training without hearing protection.  Indeed, in his August 2012 statement, he asserted acoustic trauma from "[Marines and Air Force] training which consisted of use of many high-powered, very loud weapons plus the additional fact of riding in helicopters and cargo planes without ear protection."  

Next, there is conflicting medical nexus evidence both for and against the claim.  
The Board acknowledges that the November 2012 VA examiner initially provided a negative medical nexus opinion against the claim citing that service treatment records documented no significant change in hearing thresholds during military service.  The examiner then provided an addendum opinion in April 2013, again citing a lack of documented significant change in hearing during service, but then changing the opinion to state that "it cannot be determined without resorting to speculation if the current hearing loss began during service."  However, the VA examiner's negative medical opinion did not give due consideration to the Veteran's competent and credible account of acoustic trauma (injury to the ears) or to hearing loss symptomatology since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."). 

In contrast, the Veteran has submitted a positive, albeit somewhat equivocal, nexus opinion from his private treating ENT physician, Dr. M., stating, "Dr. M. stated, "The symptoms have been present for nearly 40 years, around the time his military service ended...Taking into account the duration of his hearing loss and the objective findings on the audiogram, it is possible that his hearing loss may be due, in part, to his history of loud noise exposure during his military service."  

For emphasis, the Board also considers as highly probative the Veteran's competent and credible history of continuity of symptomatology of hearing loss symptoms since accepted in-service acoustic trauma, as reported by both the Veteran and his wife.  See August 2012 Veteran's statement; see also, generally, Board hearing transcript.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Overall then, the Board resolves doubt in the Veteran's favor.  The evidence is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


